Citation Nr: 0944533	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  08-23 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a claimed left ear 
hearing loss.  

2.  Entitlement to an initial rating in excess of 20 percent 
for the service-connected status post fracture, left 2nd and 
3rd metatarsals, post-operative osteotomy and tendon 
surgeries, with residual metatarsalgia (left foot condition).  


ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk


INTRODUCTION

The Veteran served on active duty for training from September 
17, 2001 to January 18, 2002 and later place on active duty 
status during a period of extended medical care from May 2002 
to September 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of the RO that 
denied service connection for left ear hearing loss and 
granted service connection and assigned a 20 percent rating 
for a left foot, effective on September 16, 2004.  

As the claim on appeal for a left foot condition involves a 
request for a higher initial rating following the grant of 
service connection, the Board has characterized the issue on 
appeal in light of the distinction noted in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service connected disabilities).  

In a July 2007 Notice of Disagreement, the Veteran notes that 
he has been suffering from lower back and neck pain as well 
as weakness in his left leg, all due to his service connected 
left foot condition.  See the July 25, 2007 Notice of 
Disagreement (NOD).  

Furthermore, in his August 2008 VA Form 9 the Veteran 
indicated that he has pain in his lower back and left hip.  
See the August 1, 2008 VA Form 9.  It appears that he is 
raising claims of entitlement to service connection for lower 
back pain, neck pain, weakness in the left leg, and a left 
hip condition secondary to his service connected left foot 
condition.  

These issues have not yet been addressed by the RO, and they 
are referred to the RO for appropriate action.  See Godfrey 
v. Brown, 7 Vet. App. 398 (1995) (the Board does not have 
jurisdiction of issues not yet adjudicated by the RO).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The currently demonstrated left ear hearing disability is 
shown as likely as not to have increased in severity beyond 
normal progress due to the likely exposure to acoustic trauma 
while the Veteran was serving on active duty from training.  

3.  Over the course of the appeal, the service-connected left 
foot condition is shown to be manifested by metatarsal bone 
malunion and to be productive of a disability picture more 
closely resembling that of a severe overall foot impairment, 
but not actual loss of use of the foot.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his 
left ear hearing loss disability is due to disease or injury 
that was aggravated by his active duty for training.  
38 U.S.C.A. §§ 1101, 1110, 1153, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.385 
(2009); VAOPGCPREC 3-03 (July 16, 2003); Wagner v. Principi, 
370 F. 3d 1089 (Fed. Cir. 2004).  

2.  The criteria for the assignment of an initial evaluation 
of 30 percent, but not higher for the service-connected left 
foot condition have been met.  38 U.S.C.A. § 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5283 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

To the extent that the action taken hereinbelow is fully 
favorable to the Veteran, the Board finds that a full 
discussion of the applicable notice and duty to assist 
provisions of VCAA is not required for the service connection 
claim on appeal.

The claim for an initial evaluation in excess of 20 percent 
for a left foot condition is a downstream issue from the 
grant of service connection, and was initiated via a notice 
of disagreement.  

Hence, there is no duty to provide any additional notice in 
this aspect of the case.  See Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  

Additionally, as the Board will discuss, the Veteran was 
provided with a VA audiological and physical examination in 
May 2006.  The reports of the examinations reflect that the 
examiners reviewed the Veteran's past medical history, 
recorded his current complaints, conducted appropriate 
audiological and physical examinations and rendered 
appropriate diagnoses and opinions consistent with the 
remainder of the evidence of record.  

The Board therefore concludes that the examinations are 
adequate for rating purposes.  See 38 C.F.R. § 4.2 (2009); 
see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Veteran and his representative have not contended 
otherwise.   


Service Connection Claim

The Veteran asserts that he was exposed to noise in service 
that aggravated his left ear hearing loss.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002). 
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2009).  

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2009).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  

This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  In addition, temporary 
flare-ups, even in service, will not be considered sufficient 
to establish an increase in severity unless the underlying 
condition, as contrasted to the symptoms, is worsened.  Hunt 
v. Derwinski, 1 Vet. App. 292, 295 (1991), Browder v. Brown, 
5 Vet. App. 268, 271 (1993). See also, Daniels v. Gober, 10 
Vet. App. 474, 479 (1997).  

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  

The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
See VAOPGCPREC 3-2003; see also, Wagner v. Principi, 370 F. 
3d 1089 (Fed. Cir. 2004).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

A veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  Even where there is evidence of an injury or 
disease in service, there must be a present disability 
resulting from that disease or injury.  See Degmetich v. 
Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

The service treatment record includes October 2000 entrance 
examination and August 2004 separation examination audiograms 
that indicate a left ear hearing disability for VA 
compensation purposes was present during service.  

The October 2000 entrance audiometric studies revealed 
puretone thresholds of 5, 0, 5, 55, 50 and 50 for the left 
ear.  

The August 2004 discharge audiometric studies revealed 
puretone thresholds of 5, 0, 5, 55, 50 and 60 decibels for 
the left ear at 500, 1000, 2000, 3000, 4000 and 6000 hertz, 
respectively.  A  PULHES profile of H-3 was assigned.  

Significantly, the Veteran reports routinely being exposed to 
hazardous noise levels during service.  The Veteran's DD-214 
indicates that he served as a cannon crew member.  In the 
October 2000 entrance examination, the Veteran denied having 
any prior noise exposure.  During the May 2006 VA 
examination, he denied having any occupational or 
recreational noise exposure.  

The Veteran underwent a VA examination in May 2006.  The 
puretone thresholds for the left ear were 5, 10, 15, 70 and 
65 at 500, 1000, 2000, 3000 and 4000 hertz respectively 
indicating the presence of left ear hearing loss disability 
for VA purposes under 38 C.F.R. § 3.385.  

After addressing the Veteran's in-service noise exposure and 
reviewing the Veteran's claim file, the examiner noted normal 
to severe high frequency sensorineural hearing loss from 500 
to 4000 hertz in the left ear.  The examiner also noted that 
the left ear hearing loss was noise induced.  

The Veteran was granted service connection for tinnitus in a 
December 2008 RO decision based on the fact that he was 
exposed to loud noise in service from cannons and other 
artillery.  

In light of the Veteran's likely in-service noise exposure 
and considering the hearing testing during his term of 
service, the Board finds that the Veteran's current left ear 
hearing disability as likely as not underwent an increase in 
severity beyond natural progression during his period of 
service.  

Accordingly, in resolving all reasonable doubt in the 
Veteran's favor, service connection for the left ear hearing 
loss on the basis of aggravation is warranted.  


Increased Rating Claim

Disability evaluations are determined by application of 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment in earning capacity.  
See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 
(2009).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as here, the appeal arises from the original 
assignment of a disability evaluation following an award of 
service connection, the severity of the disability at issue 
is to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  

Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

Given the nature of claims for initial evaluation, the Board 
has considered all evidence of severity since the effective 
date for service connection.  The Board's adjudication of 
this claim accordingly satisfies the requirements of 
Fenderson.

Furthermore, in reviewing a claim for a higher rating, VA 
must consider all potential applications of Title 38 C.F.R., 
whether or not raised by the veteran.  See Schafrath, 1 Vet. 
App. at 593.  

Then, based on the facts of the particular case, VA must 
determine which Diagnostic Code (DC) is most appropriate for 
application in the veteran's case and provide an explanation 
for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995); Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

The assignment of a particular DC is dependent on the facts 
of a particular case.  Id..  

The RO rated the left foot condition under DC 5283.  Under DC 
5283 a 10 percent rating is assigned for moderate malunion or 
nonunion of the metatarsal bones.  A 20 percent evaluation is 
assigned for a moderately severe condition, a 30 percent 
evaluation is assigned for a severe condition, and a 40 
percent evaluation is assigned for actual loss of use of the 
foot.  38 C.F.R. § 4.71a, DC 5283.  

The terms "moderate," "moderately severe," and "severe" 
are not defined in the rating schedule; rather than applying 
a mechanical formula, VA must evaluate all the evidence to 
the end that its decisions are "equitable and just." 38 
C.F.R. § 4.6.  

The Board has also considered whether there are other 
appropriate diagnostic codes for application under which a 
higher rating would be warranted.  The Veteran's service 
connected disability was not more appropriately applicable to 
claw foot (pes cavus), flatfoot or hallux valgus and was 
better identified under 5283 than under the 5284 code for a 
general foot injury and allows for assignment of an increased 
rating, thus 5284 does not apply.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying scheduler criteria, consider granting a 
higher disability rating when functional loss due to limited 
or excessive movement, pain, weakness, excessive 
fatigability, or incoordination is demonstrated, to include 
during flare-ups and with repeated use, if those factors are 
not considered in the rating criteria.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

However, the provisions of 38 C.F.R. §§ 4.40 and 4.45 are to 
be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  Hence, DeLuca is not applicable in this case.

In an October 2002 statement, the Veteran's private physician 
indicated that he was being treated with cortisone shots, 
anti-inflammatories and an orthotic.  

In December 2002, the record notes that the Veteran was 
continued on crutches for a month after having undergone an 
osteotomy.  In January 2003, he had hardware removed from his 
left foot.  In February 2003, he reported having frequent 
pain with weight-bearing and swelling in his foot.  

In March 2003, the Veteran indicated that his pain was 
intermittent and mainly associated with walking and mild 
discomfort with standing.  He had swelling and bruising in 
his foot when walking.  

In May 2003, the Veteran complained of continued pain in his 
foot that caused difficulty walking or standing, he was given 
more cortisone shots.  In a June 2003 treatment note, he felt 
a pinching in the dorsal aspect of his foot when he bore 
weight and ambulated.  In June 2004, he underwent extensor 
tendon lengthening of the second metatarsal phalangeal joint 
on the left foot.  Treatment notes from the June 2004 surgery 
indicate that the Veteran was given an ambulatory aid.  

A March 2005 Medical Board Evaluation Summary indicated that 
the Veteran had pain when he walks more than a block or 
stands more than five minutes.  The Summary also noted that 
the Veteran could not flex the metatarsophalangeal joints of 
the lesser toes past neutral and that passively the physician 
could flex the lesser metatarsophalangeal joints of his left 
foot approximately 20 degrees.  

The X-ray report demonstrated a second metatarsal bone that 
was about two mm short compared to the adjacent third 
metatarsal bone.  Finally, the physician indicated that there 
was no evidence of infection or arthritis.  

During a May 2006 VA examination, the Veteran had a normal 
gait, but when standing, he shifted his weight to the lateral 
aspect of the left foot.  The VA examiner further noted that 
the Veteran had an orthotic and used a cane for ambulation.  

The Veteran indicated that he could not do any prolonged 
walking or standing.  The range of motion of the second and 
third digits of the left foot reflected a loss of 20 degrees 
of dorsiflexion and a loss of 15 degrees of plantar flexion 
for the second metatarsal and loss of 5 degrees of 
dorsiflexion and a loss of 5 degrees of plantar flexion for 
the third metatarsal.  

The VA examiner reported that, after multiple views, the left 
foot demonstrated no current evidence of fracture or 
dislocation; and that the bones, joints, and soft tissues are 
intact with good bony mineralization.  The examiner's 
reported impression was that of a fracture of the left foot 
with resultant surgeries and residual metatarsalgia.  

In a May 2008 VA outpatient treatment record, the Veteran 
complained of left foot pain and was given Naproxen and Advil 
for the occasional swelling of the second metatarsal joint.  

In light of the fact that the Veteran cannot walk more than a 
block or stand more than five minutes, has had multiple 
surgeries on his left foot and ongoing treatment with 
cortisone shots and anti-inflammatory drugs for chronic left 
foot pain, the Board finds that the service-connected left 
foot disability picture more closely approximates the 
criteria for the assignment of a 30 percent disability under 
DC 5283.  

The left foot manifestations, in the Board's opinion, suggest 
an overall level of impairment approaching that of severe 
disability due to malunion with residual metatarsalgia 
resulting in altered weight bearing .  

However, the Veteran does not contend nor does the evidence 
show findings even suggestive of an actual loss of use of the 
left foot.  Hence, a 40 percent rating is not for application 
in accordance with the regular schedular criteria.  Moreover, 
in this context, an independent basis for assigning a rating 
higher than 30 percent has not been presented.  

The provisions of 38 C.F.R. § 3.321(b)(1) have been 
considered in this regard.  However, in this case, the 
service-connected left foot condition, as discussed 
hereinabove, does not present an exceptional or unusual 
disability picture that would obviate the application of the 
regular schedular standards established by VA for rating 
purposes or otherwise warrant referral for extraschedular 
consideration under 38 C.F.R. § 3.321(b)(1).  


ORDER

Service connection for left ear hearing loss is granted.  

An increased, initial rating of 30 percent, but no more for 
the service-connected status post fracture, left 2nd and 3rd 
metatarsals, post-operative osteotomy and tendon surgeries, 
with residual metatarsalgia is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge 
Board of Veterans' Appeals




 Department of Veterans Affairs


